No



                                                                 No. 98-524



                               IN THE SUPREME COURT OF THE STATE OF MONTANA



                                                               1999 MT 45N




STATE OF MONTANA,



Plaintiff and Respondent,



v.



CHRISTOPHER COTE,



Defendant and Appellant.




APPEAL FROM: District Court of the Eighth Judicial District,

In and for the County of Cascade,

Honorable Marge Johnson, Judge Presiding.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-524%20Opinion.htm (1 of 4)4/11/2007 8:59:38 AM
 No




COUNSEL OF RECORD:



For Appellant:



Carl B. Jensen, Jr., Great Falls, Montana



For Respondent:



Honorable Joseph P. Mazurek, Attorney General; Cregg W. Coughlin,

Assistant Attorney General, Helena, Montana



Brant S. Light, County Attorney; Susan Weber, Deputy County

Attorney, Great Falls, Montana




Submitted on Briefs: January 8, 1999



Decided: March 16, 1999



Filed:




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-524%20Opinion.htm (2 of 4)4/11/2007 8:59:38 AM
 No




__________________________________________

Clerk




Chief Justice J. A. Turnage delivered the Opinion of the Court.

¶1. Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal
Operating Rules, the following decision shall not be cited as precedent but shall be
filed as a public document with the Clerk of the Supreme Court and shall be
reported by case title, Supreme Court cause number and result to the State Reporter
Publishing Company and to West Group in the quarterly table of noncitable cases
issued by this Court.

¶2. Christopher Cote appeals his sentencing by the Eighth Judicial District Court,
Cascade County, for the offense of felony forgery. We affirm.

¶3. The issues are:

¶4. 1. Whether the District Court erred by failing to honor its offer allowing Cote to
withdraw his plea.

¶5. 2. Whether the court abandoned its neutrality when it convinced Cote to proceed
with the sentencing after offering him the opportunity to withdraw his plea, which he
accepted.

¶6. 3. Whether the prosecutor violated the plea bargain by her conduct at the
sentencing hearing.

¶7. All three of Cote's issues are raised for the first time on appeal. The rule is well-
established that, absent plain error, this Court will consider for review only those
issues raised in the pleadings or otherwise before the district court. State v. Herrera,
1998 MT 173, ¶¶ 17-18, ___ Mont. ___, ¶¶ 17-18, 962 P.2d 1180, ¶¶ 17-18, 55 St.Rep.
703, ¶¶ 17-18.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-524%20Opinion.htm (3 of 4)4/11/2007 8:59:38 AM
 No


¶8. The transcript of Cote's sentencing hearing establishes that when he was offered
an opportunity to withdraw his guilty plea, Cote initially stated that he wished to
withdraw his plea, but then reconsidered. Thereafter, he gave no notice to the
District Court that he was dissatisfied with the imposition of sentence. Nor did he
object that the court somehow failed to allow him to withdraw his guilty plea. We
will not address the challenge raised in Cote's first issue, because it is raised for the
first time on appeal.

¶9. Similarly, nowhere in the District Court record does Cote raise any claim about
any bias, prejudice, or lack of neutrality on the part of the District Court. Because he
failed to bring this allegation to the attention of the District Court, we will not
address Cote's second issue on appeal.

¶10. Likewise, as to Cote's third issue on appeal, Cote did not raise any objection to
any of the prosecutor's comments during the plea hearing or allege a breach of the
plea agreement below. This claim, too, has been waived and we will not consider it
for the first time on appeal.

¶11. Affirmed.


/S/ J. A. TURNAGE

We concur:


/S/ JAMES C. NELSON

/S/ WILLIAM E. HUNT, SR.

/S/ TERRY N. TRIEWEILER

/S/ JIM REGNIER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-524%20Opinion.htm (4 of 4)4/11/2007 8:59:38 AM